Citation Nr: 1734863	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-09 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation for tinea versicolor, rated as non-compensable prior to April 11, 2016.

2.  Entitlement to an increased evaluation for tinea versicolor, rated as 30 percent effective April 11, 2016.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994. This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

With respect to the Veteran's representation, a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative was received in May 2010 listed the American Legion.  In a February 2017 letter, the RO informed the Veteran that this form had not been signed and requested that the Veteran complete and sign an attached current version of VA Form 21-22 if the Veteran desired to appoint a "power of attorney" to assist him.  To date, no updated Form 21-22 is of record, therefore the Veteran is unrepresented.

In July 2017, the Board remanded to the RO for further development the issues of: (1) entitlement to service connection for a low back disability, in include consideration of an undiagnosed illness; (2) entitlement to service connection for a neurological disability of the right lower extremity, to include as secondary to service-connected disability and consideration as an undiagnosed illness; and (3) and entitlement to service connection for a neurological disability of the left lower extremity, to include as secondary to service-connected disability and consideration as an undiagnosed illness.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  

In July 2017, the Board stayed action on the issue of the rating for tinea versicolor.  The Board notes that the U.S. Court of Appeals for the Federal Circuit's decision in Johnson v. Shulkin, 2017 WL 2989492 resolved  the stay discussed in the July 2017 remand, allowing the Board to resume its adjudication of this issue.

The Board notes that a Decision Review Officer conducted a hearing in January 2013 at the RO.

The Board notes that the RO granted a 30 percent disability rating for tinea versicolor in a September 2016 rating decision, effective from April 11, 2016.  As the Veteran is presumed to seek the maximum available benefit for the disability, the claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Before a decision can be reached on the Veteran's increased rating claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration. 38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board notes that medical findings in the April 2016 VA examination report indicated that the Veteran required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.   The examining physician reported that the Veteran had been using another non-steroidal topical medication for his skin and a topical corticosteroid for tinea pedis.  Even if the fluocinolone acetonide had been topically applied, it could be considered systemic based on the factual circumstances.  See Johnson, 2017 WL 2989492.

The Board requires an additional VA opinion to ensure that the use of "systemic" comports with the recognized and generally accepted pharmacological usage of the term for corticosteroid and immunosuppressive drugs which are applied topically.

Accordingly, the case is REMANDED for the following action:

1.  Contact either a VA dermatologist or a VA pharmacologist and arrange for a supplemental opinion.  The claims file must be made available and reviewed by the examiner.  After reviewing the claims file, the dermatologist or pharmacologist should respond to the following two questions:

(a)  Which, if any, prescribed topical corticosteroid or immunosuppressant medication is systemic or results in systemic absorption in the Veteran's case?

(b)  And, assuming the use of a topical corticosteroid or immunosuppressant medication with systemic absorption, when was the medication first prescribed?

2.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issue on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).







